Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): March 23, 2009 Sotheby's (Exact name of registrant as specified in its charter) Delaware 1-9750 38-2478409 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 10021 1334 York Avenue (Zip Code) New York, NY (Address of principal executive offices) (212) 606-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 - Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Amendment of William F. Ruprecht Employment Arrangement On March 23, 2009, Sotheby’s (the “Company”) and William F. Ruprecht, the Company’s President and Chief Executive Officer, agreed to an amendment (the “Amendment”) of Mr. Ruprecht’s employment arrangement to reduce
